 Case 1:15-cv-00692-RGA Document 29 Filed 01/24/20 Page 1 of 2 PageID #: 351




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                                  :
 JASON BOOTH, derivatively on behalf of           :
 3D SYSTEMS CORPORATION,                          :
                                                  :
                                     Plaintiff,   :
                                                  :
 v.                                               :
                                                  :
                                                  :
 ABRAHAM N. REICHENTAL, DAMON                     :
 J. GREGOIRE, CHARLES W. HULL,                    :   Case No. 1:15-cv-00692-RGA
 TED HULL, DANIEL S. VAN RIPER, G.                :
 WALTER LOEWENBAUM, II, JIM D.                    :
 KEVER, KAREN E. WELKE, KEVIN S.                  :
 MOORE, PETER H. DIAMANDIS,                       :
 WILLIAM D. HUMES, and WILLIAM E.                 :
 CURRAN,                                          :
                                                  :
                                 Defendants,      :
                                                  :
 and                                              :
                                                  :
 3D SYSTEMS CORPORATION,                          :
                                                  :
                         Nominal Defendant.


               STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

       WHEREAS, on December 19, 2019, the United States District Court for the District of

South Carolina entered its Final Order and Judgment in the action styled In Re 3D Systems

Corporation Derivative Litigation, Lead Case No. 0:15-cv-03756-MGL, a true copy of which is

attached hereto as Exhibit A, dismissing with prejudice all claims arising out of the same facts and

circumstances alleged in the above-captioned action (the “Action”);

       NOW THEREFORE, pursuant to Federal Rule of Civil Procedure 41(a) and subject to the

approval of the Court, the parties hereby stipulate to the dismissal of the Action with prejudice on

the grounds of res judicata and estoppel by judgment, with each party to bear its own costs.
Case 1:15-cv-00692-RGA Document 29 Filed 01/24/20 Page 2 of 2 PageID #: 352




Dated: January 24, 2020                        RIGRODSKY & LONG, P.A.

                                         By:   /s/ Brian D. Long
                                               Brian D. Long (#4347)
OF COUNSEL:                                    300 Delaware Avenue, Suite 1220
                                               Wilmington, DE 19801
PROMISLOFF LAW, P.C.                           Phone: (302) 295-5310
David M. Promisloff                            Fax: (302) 654-7530
5 Great Valley Parkway, Suite 210              bdl@rl-legal.com
Malvern, PA 19355
Phone: (215) 259-5156                          Attorneys for Plaintiff
Fax: (215) 600-2642

LAW OFFICE OF
ALFRED G. YATES, JR., P.C.
Alfred G. Yates, Jr.
Gerald L. Rutledge
300 Mt. Lebanon Boulevard, Suite 206-B
Pittsburgh, PA 15234-1507
Phone: (412) 391-5164
Fax: (412) 471-1033

                                               RICHARDS, LAYTON & FINGER,
                                               P.A.
                                         By:
                                               /s/ Samuel A. Nolen
OF COUNSEL:                                    Samuel A. Nolen (#971)
                                               One Rodney Square
John A. Jordak, Jr.                            920 North King Street
Elizabeth Gingold Clark                        Wilmington, DE 19801
Courtney E. Quirós                             Phone: (302) 651-7700
ALSTON & BIRD
1201 West Peachtree Street                     nolen@rlf.com
Atlanta, GA 30309-3424
Phone: 404-881-7000                            Attorneys for Defendants




                    SO ORDERED this _____ Day of January, 2020.


                                         _________________________________
                                         UNITED STATES DISTRICT JUDGE


                                           2
